'                     .
                                                                                                                        .
                                                                                                                                                                                                                                                                                                              !.

j
Jj
                                                              xx
                          Case 1:18-cr-20136-FAM Document 91 Entered ,ciFLSD
                                                                     on lwro/ Docket
                                                                                 csw09/29/2020
                                                                                     4.        Page 1 of 2
                                                                                                                                          .                     .
                                                                                                                                                                                          g                                                                                                                   j
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                                                              I
'
r
'                                                -                 .                                                                          p/s. /t,vs3 -/0z/ : $ -/' .                                                                                                                                     '
                                                                                                                                                                                                                                                                                                              t
t
!                                                                                                                       y J .r/ yvwe > l/ x-
                                                                                                                                           as.
                                                                                                                                             //
                                                                                                                                              ' zru -r                                                                                                                                                        è
                                                                                                                                                                                                                                                                                                              l
)
l
                                                                                                                                              ,
                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              ,
t       -    -        -                                 .-- - -     - - .- . ......-            .- .- -- -. ..           y fosens.
                                                                                                                            '
                                                                                                                        .... - ..zgr '
                                                                                                                                     ..-- - ..          -       - .....- .-....
                                                                                                                                                                              .-.-- ..     - ....                 -.-   ... . -...
                                                                                                                                                                                                                                 ...- ....-- .
                                                                                                                                                                                                                                             ,.......-- .....-...     ..-...- -   -   - .-- -   -    .-.- -   1
1                                                                                                                       JZ/#czt Z# VL-Y/H                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                              !
l
&' --                                                             -..- >. . ..--.-.v-m ... ......*. ..=.. .v- -.-... . .....
                                                                                                                           m...-.,.-.
                                                                                                                                    ---. .                                        . ,.-,..m,,.y.- ,..w.....-. ... .. . va..-.... .-.=-.w..........-...- '.- ... .-.- - -.- 0                                  $
    %
    )                                                                                                                                                                                                                                                                                                         !
    )
    è
    .                                                                                                                                                                                                                                                                                                         l
'
    y                                 zl                                                                                                                                                                                                                                                            - - .-    j
                                                                                                                                                                                                                                                                                                              /
'
.
t                                                                                                                                                                                                                 FILED BY                                                D.C.                                !
                                                                                                                                                                                                                                                                                                              /
.   (
    ;
    r                                                                                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                                                              ?
    i
    j                                                                                                                                                                                                                                                                                                         g
                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                              .

,                                     ê                 J                              d                                                                                                                                        SEF 29 2022
1
J
                                                                                           .-                       -       - - .--       . --         .. .-          -.       -- - -      .     -   - .. -     .. .     -      . -

                                                                                                                                                                                                                                  AN     GEthg.j,oauc
                                                                                                                                                                                                                                          ..- . .-

                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                     ..-.- - ...- - .
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                              j
1
j
,                                  y y%                                     g..js           yy-                                                                                                                                 CLEAKU.
                                                                                                                                                                                                                                      S.DlST.CQ                                                               c
                                                                                                                                                                                                                                                                                                              !
1
,
'
-
!   .
                                                                                         - :                                                                                                                                                                                                                  F
                                                                                                                                                                                                                                                                                                              :
'                                  &&                   JZ'                            Y zp;z p,:,//t/6                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                              .
    .
                                                 '                  '                                                                                                                                                                                                                                         /
                                               /                                                       V.:
                                                                                                     .-- 6/##-                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                              1
    :
    *                                                                                                                                                                                                                                                                                                         1
    :,                                                                                                                                                                                                                                                                                                        1
    t
    j                                                                                                                                                                                                                                                                                                         J
    Q-                                                                                                                                                                                                                                                    .-.-                    .-.                         '

     ,
     i                                                  r: cp gX-X J/Fg .cp- zw vs
    1
    .

    1
    j
    .
    1
    1                                                                                                                                                            #
    t
    1    -                                                                         ô                                Z                gwyr                       z                                                                        --                                                                   I
                                                                                                                                                                                                                                                                                                              i
1'4j                                                                                                                                                                                                                                                                                                          $
                                                                                                                                                                                                                                                                                                              )
    7l                                                                                                                                                                                                                                                                                                        !
    :1....-
    '                 -    .-                 ......-     ..
                                                           .... ...... ..       - . ...-         -    . . ....-     ...- -           -        . ..- ....- - .....
                                                                                                                                                                .- -                           - ...- - ..
                                                                                                                                                                                                         .....
                                                                                                                                                                                                             ... . . .....-.-                              -    ...                     .
                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              '

    '
    1
    è
    1j
    .
    ,
    .''                                                                                                                                                                                                                                                                                                       g



    1
    F                                           -                     Wzen ar                                                             rJ$ô.
                                                                                                                                              z/Y .
                                                                                                                                                  % .--J? -szr gfL
     1                            ö                       '
                                                              As                                                sJ zw                             .
                                                                                                                                                                           J' twe cz'                                                  ywwc w
                                                                                                                                                                                                                                            aeyzaz/.yzu.
    1
    =                     -           V )-                ,   zr: /L-
                                                                   , -      -
                                                                                  .

                                                                                   -                   xz .-# +                                z'    rez - ->- -z-:-pz.z - --z>zz ô z. .- -
                                                                                                                                                +zr z'
    @                                                                                                                                                                                                                                <
    1
    .
                                                                                                                                ,.                          .
    '
    .'
    i
                                    t/                  /7ywz.-f, --.
                                                                    '-t
                                                                    - --->-.,
                                                                            o.z,' -Z
                                                                                   -4
                                                                                    ..
                                                                                     e-.-4
                                                                                         ..
                                                                                          -d
                                                                                           7-
                                                                                            = --zv /
                                                                                                   .-...-.----.--.--.
                                                                                                                    -.
    è
    '
    (.
     '
     )
        Q                                                                                                                                                                                                                                                                         A
        ,
        ,
                                                                                                                                     vw                                                               -, ,. y                                  ,.                       c,
    '
    .                                   r'              zz
                                                         .w ..                         .....-./ # #zT           .
                                                                                                           .- - -   --           -   .-
                                                                                                                                       >-z- -A-x,
                                                                                                                                                '..-
                                                                                                                                                   Z                                        -
                                                                                                                                                                                                              Fzc
                                                                                                                                                                                                     .- . - . -              ...+u.z z.-
                                                                                                                                                                                                                                      ..v - -
    '
    !j
    t
    l
    .




    k
    a
    t.-.
    '  -.-.
          --.-.-..
                 -.-.
                    --.
                      -. .-.-.-.-...- .....-....-.
                                                 -.. ..
                                                      -..-. -.- -y
                                                          ,-.    .
                                                                 --                                                                            ...,-y z.g...
                                                                                                                                                  ..       -.. .
                                                                                                                                                               - . -...
                                                                                                                                                                      -.--.-.....-.-.......
                                                                                                                                                                                          - ----.
                                                                                                                                                                                                .
                                                                                                                                                                                                -.                                                                                                    --.
    1
    !
    $                                                                                                                            .
    4
    j
    t
     .           -.                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                -
    1
    j
    Jj                                                                                                                           *
     '
     k                                                                                                              u 's                          z ' az'M            -          .-
                                                                                                                                                                                      Zz zzw 4.--.......- --.-....---..-- ..-..-..
                                                                                                                                                                                           .- . . - - -
     f
     $
     ';
      6
     ''J
        j
     .  !
        t
     W
     t; - .
          .                   .   ...-.-.
                                        --...--,..-...w.--.,.v.......- .........-.....v.-.....-.......--...,......xw.....-..-...,..------ -..-                                           ..
                                                                                                                                                                                          -.... ''''''''''...'''''--'''*'.
                                                                                                                                                                                                                         ''w''.'.''''.'''''-''>'
                                                                                                                                                                                                                                               -''-''''.'-                              '''''-''''-'-'- n'''-
    jl
     ï
    ,t


    p
    1
    b.
                            v-.              :y
                                              v-
                        A*,
                         - .
                           1
                           Fht
                             a (.
                                *u
                                 '
                                 > :
                                   e
                                   -.
Case 1:18-cr-20136-FAM Document
                         A*
                          ','
                              *N@ 91 Entered on FLSD Docket 09/29/2020 Page 2 of 2
                        l
                        *

                                                                      d
                                                                      '
                        .
                        è
                                                                                   %          Y
                                                                                              v                                 :
                                                                                                                                .=
                                                                                                                                 -
                        &
                        j                             .                                % k                                      ..
                                                                                                                                .=
                                             l
                                                                              V         * '
                                                                                          Yw                                        -
                                                                                                                                    -
                                                                              '
                                                                              o
                                                                              D <
                                                                                  'W                        N%                  '=-
                                                                                                                                ,
                                                                                                                                    -
                            ''-N&u
                            J            ..
                                                                                       >.         .N.                           ...
                                                                                                                                  -.
                               '
                               nW +                                           '                    %                                ..-
                                                                                                                                    -
                                                                                        kal w >N-              %-               ...
                                                                                                                                  =..
                                                                                              e
                                                                          '                                   Nu
                              Q                                                                   'xN.
                                                                                                    . %                           r
                              N                                                   N.      N     < '
                                                                                                  =                                 -
                                         &
                                         $k
                                         e#                                             % 'xw N % r
                                                                                                  .-
                                                                                                                                .-
                                                                                                  W%                   .
                                                                                                                                '
                                                                                                                                =
                              j                                               Q                       '%
                                                                                                                                --
                                                                                                                                .-
                                                                                                                                .- .
                                                                                                                                    -
                                                                                                                                @----
                             t
                             +           (4                                     N     . N .                                        ..


                             m           N                                N $o. AJ
                                                                                 Y     c
                                                                                       <- .
                                                                                          =-
                             r
                             *           Q                                   %. -v Q'q w
                                                                                       A .-.
                                                                                           -.
                                         04                                   %Qg           '
                                                                                            :
                                                                                            ï
                                                                                            ;;
                                                                                             :
                                                                                             !
                                                                                             l
                                                                                             :
                                                                                             ik  aY ' x            N =
                                                                                       N      -' N '-'',::l:k::;:;2::::2.r.-. :c-
                                                                                               - %
                                                                                                                     ..
                                                                                                                           ..   -'
                                                                                                                                 -
                                                                                                                                 ..
                                                                                                                                 ,.-
                                                                                                                                  -
                                                                                                                                  ,,'
                                                                                                                                   ---,
                                                                                                                                      .-
                                                                                                                                       ,
                             >           *                                                            N                         -
                             Y           tn                                                                                     *=
                             X
                             -           in
                                         .

                            lF1 S
                                ''




                                     1
                                     %
                                      k
                                     >,
                                     .k

                                     'S>
                                         Gk
                                             y              t
                                              #z
                                                 e/         9h
                                             s/              i
                                                             J
                                                             .
                                                 tn
                                                 /. %
                                                  z w. '<
                                                          %ço <
                                                 ;k               .

                                     -   û Nv              x NX
                            .Q k k .  q x.
                                         %            .

                               <x'
                                 o<Nk
                                    . >
                                         <
                                      '< %%
